         Case 4:21-cv-00498-JST Document 39-25 Filed 07/23/21 Page 1 of 2




1     Mark C. Goodman (State Bar No. 154692)
       mark.goodman@bakermckenzie.com
2     BAKER & McKENZIE LLP
      Two Embarcadero Center, 11th Floor
3     San Francisco, CA 94111
      Telephone: +1 415 576 3000
4     Facsimile: +1 415 576 3099

5     Alexander G. Davis (State Bar No. 287840)
       alexander.davis@bakermckenzie.com
6     Anne Kelts Assayag (State Bar No. 298710)
       anne.assayag@bakermckenzie.com
7     BAKER & McKENZIE LLP
      600 Hansen Way
8     Palo Alto, CA 94304-1044
      Telephone: +1 650 856 2400
9     Facsimile: +1 650 856 9299

10    Attorneys for Defendants
      SUBWAY RESTAURANTS, INC.,
11    FRANCHISE WORLD HEADQUARTERS, LLC, and
      SUBWAY FRANCHISEE ADVERTISING TRUST FUND LTD.
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
     KAREN DHANOWA and NILIMA AMIN, on                 Case No. 4:21-Cv-00498-JST
15   behalf of themselves and all others,
                                                       [PROPOSED] ORDER GRANTING
16                Plaintiffs,                          DEFENDANTS’ MOTION TO DISMISS
17         vs.                                         FIRST AMENDED COMPLAINT

18   SUBWAY RESTAURANTS, INC., a Delaware              Date: September 2, 2021
     Corporation; FRANCHISE WORLD                      Time: 2:00 p.m.
19   HEADQUARTERS, LLC., a Connecticut Limited         Ctrm: Courtroom 6 – 2nd Floor
     Liability Corporation; SUBWAY FRANCHISEE          Judge: Hon. Jon S. Tigar, Oakland
20   ADVERTISING TRUST FUND LTD., a                    Courthouse
     Connecticut Corporation; and DOES 1 through 50,
21   Inclusive,
                                                       Complaint Filed: January 21, 2021
22                Defendants.                          Amended Complaint Filed: June 8, 2021
23

24

25

26

27

28
                                                                   Case No. 4:21-cv-00498-JST
         [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT
         Case 4:21-cv-00498-JST Document 39-25 Filed 07/23/21 Page 2 of 2




1           Defendants’ Motion to Dismiss First Amended Complaint came on for hearing on September

2    2, 2021 at 2:00 p.m. before the Honorable Jon S. Tigar in Courtroom 6 – 2nd Floor of the United

3    States District Court, Oakland Courthouse. Having considered all papers filed in support of and in

4    opposition to the Motion to Dismiss, the oral argument of counsel and all other pleadings and papers

5    on file herein, and for good cause appearing, the Court finds as follows:

6           Defendants’ Request for Judicial Notice is GRANTED; and

7           Defendants’ Motion to Dismiss is GRANTED without leave to amend.

8           IT IS SO ORDERED.

9

10   Dated: ______________________, 2021

11                                                        ___________________________________
                                                          Honorable Jon S. Tigar
12                                                        UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              1                     Case No. 4:21-cv-00498-JST
          [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT
